Citation Nr: 0427909	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  97-17 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by sleep disturbance to include as due to an 
undiagnosed illness.

2.  Entitlement to service connection for a disorder 
manifested by night sweats to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for a disorder 
manifested by fatigue to include as due to an undiagnosed 
illness.

4.  Entitlement to service connection for a disorder 
manifested by irritability to include as due to an 
undiagnosed illness.

5.  Entitlement to service connection for a disorder 
manifested by problems with concentration to include as due 
to an undiagnosed illness.

6.  Entitlement to service connection for a disorder 
manifested by memory loss to include as due to an undiagnosed 
illness.

7.  Entitlement to service connection for a disorder 
manifested by joint pain in the hips to include as due to an 
undiagnosed illness.

8.  Entitlement to service connection for birth defects of a 
child.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to June 
1994.  He had unverified service in the Persian Gulf from 
September 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issues on appeal were originally before the Board 
in June 2003 at which time they were remanded in order to 
cure a procedural defect.  

The issues dealing with sleep disturbance, night sweats, 
fatigue, irritability and concentration are being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There are no objective indications of memory loss. 

2.  There are no objective indications of a chronic 
disability manifested by joint pain in the hips.

3.  There is no legal basis for granting VA benefits based on 
the veteran's son's cystic fibrosis. 


CONCLUSIONS OF LAW

1.  Disability manifested by memory loss was not incurred in 
or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1131, 1117 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2003).

2.  Disability manifested by joint pain in the hips was not 
incurred in or aggravated by the veteran's active duty 
service. 38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2003).

3.  Service connection for disability of the veteran's son 
based on disability of the veteran is not warranted as a 
matter of law.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection.  The discussions in 
the rating decision, statement of the case, supplemental 
statements of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, a letter dated in July 2003 effectively furnished 
notice to the veteran of the types of evidence necessary to 
substantiate his claims as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decision which gave rise 
to this appeal, the Board finds no prejudice to the veteran.  
He was adequately furnished the type of notice required by 
VCAA and has had an opportunity to identify evidence and 
submit evidence.  Any error resulting from VCAA notice 
subsequent to the initial rating decision was harmless error.  
The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran was informed 
of the evidence necessary to substantiate his claims.  The 
provisions of VCAA have been substantially complied with and 
no useful purpose would be served by delaying appellate 
review for further notice of VCAA.  

The Board also finds that all necessary assistance has been 
furnished to the veteran.  The evidence of record consists of 
service medical records, and VA and private medical records.  
The veteran was afforded VA examinations in connection with 
his claims and the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under these circumstances of this particular case, 
no further action is necessary to assist the appellant with 
the claims. 

Service Connection Law and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection could also be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue, signs 
or symptoms involving skin, headaches, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychological signs 
or symptoms, signs or symptoms involving the respiratory 
system (upper or lower), sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and must not be attributed to 
any known clinical diagnosis by history, physical 
examination, or laboratory tests.  38 C.F.R. 
§ 3.317(a)(1)(i).  On December 27, 2001, the President signed 
into law H.R.  1291, the Veterans Education and Benefits 
Expansion Act of 2001, Public Law No. 107-103, 115 Stat. 976, 
which contains, among other things, new provisions relating 
to Persian Gulf veterans.  Section 202 of this statute 
expanded compensation availability for Persian Gulf veterans 
to include "medically unexplained chronic multisymptom 
illness," such as fibromyalgia, chronic fatigue syndrome, and 
irritable bowel syndrome, as well as any diagnosed illness 
that the VA Secretary determines by regulation to be service 
connected.  These changes in law became effective on March 1, 
2002.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Further, a chronic disability is one 
that has existed for 6 months or more, including disabilities 
that exhibit intermittent episodes of improvement and 
worsening over a 6-month period.  38 C.F.R. §  3.317(a)(3).  
The 6-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  Id.

Entitlement to service connection for a disorder manifested 
by memory loss to include as due to an undiagnosed illness.

Factual Background

The service medical records are silent as to complaints of, 
diagnosis of or treatment for memory problems.  The veteran 
denied having or ever having had loss of memory or amnesia on 
Reports of Medical History he completed in October 1991 and 
at the time of his separation examination in May 1994.  

At the time of a Persian Gulf War examination which was 
conducted in April 1995, the veteran did not report a problem 
with memory loss.  

The veteran testified at a March 1997 RO hearing that his 
concentration and memory problems caused him to change jobs a 
few times.  His spouse reported that his memory problems had 
increased.  The veteran was in college at the time of the 
hearing.  

At the time of a May 1998 VA mental disorders examination, 
the veteran reported that he had problems with his memory but 
was going to school and functioning generally well there.  
Memory and recall were objectively very intact.  The veteran 
had a good memory for fine detail about his history.  It was 
specifically noted that there was no evidence of any short or 
long term memory impairment on objective testing.  

A lay statement dated in September 1998 indicates that the 
author observed that the veteran had memory problems.  

Analysis

The Board finds that service connection is not warranted for 
a disorder manifested by memory loss to include as due to an 
undiagnosed illness as the preponderance of the competent 
evidence of record does not show objective evidence of any 
memory problems.  The evidence which supports the presence of 
memory loss is the veteran's allegations and testimony, the 
testimony of his spouse and a lay statement.  The Board finds 
that some probative weight should be accorded to these 
assertions and observations.  However, the Board finds that 
greater probative weight should be given to the findings 
included in the report of the May 1998 VA examination which 
affirmatively found, based on objective testing, that the 
veteran did not have problems with short or long term memory.  
This examination was conducted by a trained professional and 
his opinion was based on objective testing and observation as 
opposed to the evidence in support of the veteran's claimed 
memory loss which consists of the observations of lay persons 
only.  

The Board further notes the veteran reported that he was 
attending school and was generally doing well there which 
adds weight to the finding that the veteran did not have 
problems with memory.  As the preponderance of the evidence 
demonstrates that the veteran does not experience a 
disability manifested by memory loss, service connection is 
not warranted for the disability on any basis.  

Entitlement to service connection for a disorder manifested 
by joint pain in hips to include as due to an undiagnosed 
illness.

Factual Background

In August 1990 and October 1991, the veteran completed dental 
health questionnaires indicating that he did not have 
problems with painful joints.  Clinical evaluation of the 
lower extremities was normal on examination in October 1991.  
The veteran denied having or ever having had swollen or 
painful joints on a Report of Medical History he completed in 
October 1991.  In March 1992, the veteran complained of pain 
in the right hip when urinating.  The assessment was dysuria 
of an unknown cause, possibly secondary to condom use.  In 
May 1993, the veteran indicated on a dental health 
questionnaire that he did not have painful joints.  The 
service medical records include a reference to an orthopedic 
injury to the right hip from the "O" course.  This appears 
to be dated in June 1993.  In May 1994, the veteran indicated 
on a dental health questionnaire that he did not have painful 
joints.  The veteran denied having or ever having had swollen 
or painful joints on a Report of Medical History he completed 
at the time of his separation examination in May 1994.  
Clinical evaluation of the lower extremities was determined 
to be normal at the time of the service exit examination 
which was conducted in May 1994.  

On his application for compensation which as received in 
April 1994, the veteran indicated that his joint pains began 
in 1994.

At the time of a Persian Gulf War examination which was 
conducted in April 1995, the veteran reported a problem with 
intermittent left hip pain which had been present since 1992.  
He reported that a 1993 X-ray of the hip was negative.  The 
pain was described as a 5 on a scale of 1 to 10.  The pain 
was present while working, walking or standing.  Physical 
examination revealed no point tenderness over the left hip.  
The pertinet impression was intermittent left hip pain.  

At the time of a VA general medical examination which was 
conducted in May 1995, the veteran complained of pain in both 
hips which began after returning from the Gulf War.  The hip 
pain was daily, bilateral, right worse than left.  The 
veteran could walk one mile prior to pain and could stand for 
one half hour before he had to sit down.  Physical 
examination revealed a full range of painless motion.  The 
diagnosis was no evidence of hip disease and no evidence of 
inflammatory arthritis.  

A May 1995 X-ray examination of the pelvis was interpreted as 
being normal.  

The veteran testified at a RO hearing in March 1997 that he 
first noticed joint pain in 1993 in the right hip.  He did 
not receive any medication and the pain was intermittent.  

On VA general medical examination in May 1998, the veteran 
reported that he developed right hip pain after returning 
from the Persian Gulf.  No trauma was involved.  The pain was 
intermittent, lasting one hour, occurring four times per 
month and aggravated by prolonged walking, standing and 
weather changes.  Physical examination revealed no tenderness 
of the right hip joint.  There was no swelling, deformity or 
atrophy of the muscles.  The range of motion was normal.  The 
diagnosis was right hip pain of an unknown cause.  

Analysis

The Board finds service connection is not warranted on a 
direct basis for joint pain in the hips.  While the evidence 
of record indicates that the veteran sought treatment for hip 
pain during active duty, he also consistently denied 
experiencing hip pain during active duty when completing 
reports of his medical history .  No joint disability was 
noted at the time of the veteran's exit examination.  
Additionally, there is no competent evidence of record which 
links a currently existing hip disability to active duty in 
any way.  The veteran has not alleged he incurred any trauma 
to the hip during active duty.  

The Board finds that there are no objective indications of a 
chronic disability resulting from the veteran's complaints of 
joint pain including hip pain.  There are no objective 
indications of a hip disability that manifested either in 
service or to a degree of 10 percent disabling since the 
veteran's service in the Southwest Asia theater of operations 
in 1990 and 1991; that is, there are no "signs" indicated by 
an examining physician or evidence of non-medical indicators 
that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(2).  The clinical evidence of record reveals that, 
while the veteran has complained of intermittent pain in the 
hips, physical examination has consistently revealed a full 
range of motion in the lower extremities.  This motion has 
also been termed painless in May 1995.  In sum, medical 
personnel have been unable to verify any objective 
indications of hip pain.  

Entitlement to service connection for birth defects of a 
child.

Factual Background

The veteran submitted clinical evidence that his son had 
cystic fibrosis.  

A Persian Gulf War examination which was conducted in April 
1995 resulted in a pertinent impression of son with cystic 
fibrosis.  There was no history of cystic fibrosis.  The son 
was born in April 1994.  Cystic fibrosis screening indicated 
that the veteran was a carrier.  

The veteran testified in March 1997 that there was no family 
history of cystic fibrosis and that he thought his son's 
disability was due to his exposure to environmental hazards 
during the Gulf war.  

The veteran submitted a newspaper clipping which was 
highlighted to indicate that children born to gulf war 
veterans suffer disabilities and physical abnormalities.  



Analysis

The Board finds that service connection is not warranted for 
birth defects of the veteran's son.  By statute, VA monetary 
benefits may be paid to or for a child who has been 
determined to be suffering from spina bifida and who is a 
child of a Vietnam veteran.  38 U.S.C.A. § 1805(a) (West 
2002); 38 C.F.R. §§ 3.814(a)(2003).  However, there is 
currently no law which allow for payments of VA benefits for 
cystic fibrosis of children born to veterans who served in 
the Persian Gulf War.  As a general rule, VA compensation is 
payable to veteran's who meet certain requirements.  38 
U.S.C.A. §§ 1110, 1131.  The veteran's son is not a veteran.  
In other words, there is no legal authority for granting the 
benefit sought by the veteran. 


ORDER

Entitlement to service connection for a disorder manifested 
by memory loss to include as due to undiagnosed illness is 
not warranted.  Entitlement to service connection for a 
disorder manifested by joint pain in the hips to include as 
due to undiagnosed illness is not warranted.  Entitlement to 
service connection for birth defects of the veteran's child 
is not warranted.  To this extent, the appeal is denied.  


REMAND

With regard to the issues dealing with sleep disturbance, 
night sweats, fatigue, irritability and concentration, the 
Board notes that although the veteran has been afforded 
several examinations which have noted his complaints related 
to these symptoms, there does not appear to be any clear 
medical conclusions or opinions as to the cause.  It appears 
that most, if not all, of these complaints may be related to 
the claimed sleep disturbance.  The record as it now stands 
does not allow for informed appellate review. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for 
appropriate VA examinations with regard 
to the issues dealing with sleep 
disturbance, night sweats, fatigue, 
irritability and concentration.  It is 
imperative that the claims file be made 
available to the examiners for review in 
connection with the examinations.  Any 
medically indicated special tests and 
studies should be accomplished.  After 
reviewing the record and examining the 
veteran, the appropriate examiner should 
clearly respond to the following:

     a)  Does the veteran suffer 
objective or verified indications of 
disability manifested by sleep 
disturbance?  If so, can such symptoms be 
attributed to any know clinical 
diagnosis?  If so, please identify the 
diagnosis.  

     b)  Does the veteran suffer 
objective or verified indications of 
disability manifested by night sweats?  
If so, can such symptoms be attributed to 
any know clinical diagnosis?  If so, 
please identify the diagnosis.  

     c)  Does the veteran suffer 
objective or verified indications of 
disability manifested by fatigue?  If so, 
can such symptoms be attributed to any 
know clinical diagnosis?  If so, please 
identify the diagnosis.  

     d)  Does the veteran suffer 
objective or verified indications of 
disability manifested by irritability?  
If so, can such symptoms be attributed to 
any know clinical diagnosis?  If so, 
please identify the diagnosis.  

     e)  Does the veteran suffer 
objective or verified indications of 
disability manifested by lack of 
concentration?  If so, can such symptoms 
be attributed to any know clinical 
diagnosis?  If so, please identify the 
diagnosis.  

If any of the examiners find objective or 
verified indications of any of the 
claimed symptoms, but are unable to 
attribute the symptoms to a known 
clinical diagnosis, the examiner should 
so state.  

2.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should review the 
requested examination reports to ensure 
that each is responsive to and in 
complete compliance with the directives 
of this remand and if it is not, the RO 
should implement corrective procedures.  
Then, the RO should re-adjudicate the 
issues.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



